Cassoday, J.
The facts found by the court seem to be supported by evidence. There can be no question but what the payment of the tax upon the increased assessment was under compulsion and against protest. Parcher v. Marathon Co., 52 Wis., 388. Under ch. 166, Laws of 1871, the board of review were at liberty to increase or diminish the. assessor’s valuation without hearing witnesses. McIntyre v. White Creek, 43 Wis., 620. A similar ruling was made under ch. 78, Laws of 1873, in a case where the property statement was not sworn to. Lawrence v. Janesville, 46 Wis., 364. In the case before us the board seems to have had in view ch. 166, Laws of 1871. Since those enactments and those decisions, chapters 154 and 246, Laws of 1877, have been enacted. Sec. 1061, R. S. ' The plaintiff not having been aggrieved by the assessment made by the assessors, and not having applied to the board for a reduction of the same, was not required to take the initiative and produce testimony showing that the assessment made by the assessors was too high, as required by the two chapters last cited. Ch. 246, Laws of 1877, required the assessors to lay before the board of review their assessment roll of the real property, and all sworn statements made by others, and valuations made by them of personal property and bank stock; and such board was thereupon required, under their official oaths, to carefully review and examine said roll and statements, and all valuations of real or personal property *8and bank stock, and correct any errors apparent in the description of property or otherwise, and for that purpose they were thereby required to hear and examine any person or persons upon oath, who should appear before them, in relation to the assessment of any property upon said roll, or in relation to any property omitted therein; and required the clerk to reduce such examination to writing and carefully preserve the same on file in his office; and if it appeared that any property had been valued by the assessors too high or too low, they were to increase or lessen the same to the true valuation, according to the rules prescribed.
The chapter further provided that “ the clerk shall keep a careful record of all changes made and valuations determined upon by the board of review; provided, further, that the said board of review shall and may, when satisfied from the evidence tahen that the valuation of any property assessed is too high or too low on the assessment roll, raise or lower the same, as the case may be, whether the person assessed appears before them or not.” Thus it appears that the board of review were authorized to increase or lessen the assessment only upon being “ satisfied from the evidence taken ” that it was too high or too low. It presupposed a hearing and examination of some witness or witnesses upon oath. The evidence was to be reduced to writing by the clerk and carefully, preserved on file in his office. The clerk was also to keep a careful record of all changes made and valuations determined upon. From all this it is very apparent that the enactment was for the very purpose of preventing the board from arbitrarily increasing or lessening the amount of the assessment, as they could under previous legislation. It was to prevent such reduction or increase without evidence or testimony and merely to satisfy their own notions of justice or some opinion based, perchance, upon some casual statement made by some citizen in good faith or otherwise. The investigation might have been summary, but the *9determination, should have been based upon evidence. Such seems to have been the policy and purpose of the act in question, and the wisdom of it was for the legislature and not for the court. It is true, the act provided that the board might also place upon the roll any property that they lenew to have been left off by mistake or otherwise, and assess the same to the person to whom in right it should have been assessed; but that, we think, refers to some tangible property,— as, for instance, a span of horses,-— and not to moneys or credits supposed to have been covered by the assessment in question.
For the reasons given the judgment of the circuit court must be affirmed.
By the Court.— Judgment affirmed.